Citation Nr: 1646688	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  08-16 584A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for residuals, status-post subcutaneous ulnar nerve transposition, left (left arm disability). 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and T.D.




ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for entitlement to a disability rating in excess of 20 percent for a left arm disability. 

A hearing was held in February 2010 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing testimony is in the claims file.

The Board remanded the claim for entitlement to an increased rating for a left arm disability for further development in December 2010.  In April 2014 the Board remanded the increased rating and TDIU claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's last remand, the Veteran was provided with a VA examination in October 2014.  Unfortunately, another remand is required in light of a recent decision issued by the United States Court of Appeals for Veterans Claims (Court), Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court concluded that 38 C.F.R. § 4.59 required VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  The Court further found that, if possible, the VA examiner should also include range of motion measurements of the opposite undamaged joint.  Thus, while the Veteran has been afforded VA examinations in connection with his increased rating claim, they do not satisfy the requirements under Correia.  As such, an additional VA examination is required in this case for the Veteran's left arm disability.  The outcome of the TDIU claim in inextricably intertwined with the increased rating claim.

With regard to the TDIU claim, the Veteran has been unclear as to whether he wants to pursue the claim.  He has been asked to submit a completed VA Form 21-8940, which is necessary to adjudicate the TDIU issue.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VA Form 21-8940 and ask that he complete it.  Explain to him that the completion of the form is a requirement for adjudicating his claim for TDIU and that the failure to do so may result in the denial of his claim.

2.  Afford the Veteran a VA examination to ascertain the severity and manifestation of his service-connected residuals, status-post subcutaneous ulnar nerve transposition, left (left arm disability).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's left arm disability.  In particular, he or she should provide an opinion as to whether the paralysis of the left ulnar nerve is complete or incomplete.  If the paralysis of the left ulnar nerve is incomplete, the examiner should opine as to whether the disorder is mild, moderate, or severe in nature. 

The examiner should provide the range of motion in degrees for the Veteran's left wrist as well as the undamaged right wrist.  In so doing, the examiner should test the Veteran's ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability, including any additional loss of motion, due to those factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




